Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is made as of July 14,
2008, among American Animal Hospital Association (“AAHA”), Professional
Veterinary Products, Ltd. (“PVPL”), and AAHA Services Corporation (“Company”).
     WHEREAS, PVPL owns 1,250 shares of common stock of Company (the “PVPL
Company Stock”) representing 20% of the issued and outstanding shares of the
common stock of Company, and AAHA owns 5,000 shares of common stock of Company,
representing 80% of the issued and outstanding shares of the common stock of
Company; and
     WHEREAS, AAHA desires to purchase the PVPL Company Stock from PVPL, and
PVPL desires to sell the PVPL Company Stock to AAHA upon the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
ARTICLE 1
AGREEMENT TO PURCHASE AND SELL
     1.1 Purchase and Sale. Upon the execution and delivery of this Agreement by
the parties, AAHA is purchasing the PVPL Company Stock from PVPL, and PVPL is
selling the PVPL Company Stock to AAHA.
     1.2 Closing. The consummation of the transactions contemplated herein (the
“Closing”) is taking place through the exchange of documents by email (with hard
copies being sent by and among the parties by mail), by the delivery by PVPL to
AAHA of the certificates representing the Company Stock.
ARTICLE 2
CONSIDERATION
     2.1 Purchase Price. AAHA is purchasing the Company Stock from PVPL for an
aggregate purchase price of $1,400,000 (the “Purchase Price”). The Purchase
Price is being paid at Closing.
     2.2 Closing Date Payment and Receipt of Shares. At Closing:

 



--------------------------------------------------------------------------------



 



  (a)   PVPL is selling, assigning, and transferring to AAHA good and valid
title in and to the PVPL Company Stock, free and clear of all liens. Such sale,
assignment and transfer is being evidenced by the delivery to AAHA at Closing of
the stock certificates representing 100% of the PVPL Company Stock, duly
endorsed for transfer;     (b)   AAHA is paying the Purchase Price to PVPL by
certified check or wire transfer; and     (c)   The parties are delivering to
one another certified copies of resolutions of their respective boards of
directors, authorizing the execution, delivery and performance of this Agreement
by each such party.

     2.3 Other Consideration and Actions.

  (a)   Effective at Closing, the Shareholders Agreement of Company dated
June 16, 2000 (the “Shareholders Agreement”) is terminated, without any further
action required by the parties to such agreement;     (b)   Effective at
Closing, Dr. Lionel Reilly is resigning from Company’s Board of Directors and
PVPL will no longer be entitled to a Company board position;     (c)   Effective
at Closing, the parties are agreeing to enter into the Mutual Release and
Contribution Agreement attached as Exhibit A; and

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF AAHA
     For the purpose of inducing PVPL to enter into this Agreement, AAHA hereby
makes the following representations and warranties to PVPL:
     3.1. Organization of AAHA. AAHA is a non-profit corporation duly organized,
validly existing and in good standing under the laws of the State of Illinois
with full power and authority to carry on the business in which it is engaged
and to enter into and perform its obligations under this Agreement.
     3.2 Authorization of Agreement. The execution and delivery of this
Agreement has been duly authorized and approved by AAHA’s Board of Directors.
This Agreement is a valid and binding obligation of AAHA, enforceable in
accordance with its

2



--------------------------------------------------------------------------------



 



terms, subject to limitations imposed by laws and judicial decisions relating to
or affecting the rights of creditors or secured creditors generally or general
principles of equity (regardless of whether enforcement is considered in
proceedings at law or in equity), upon the enforceability of any of the
remedies, covenants or other provisions of this Agreement and the availability
of injunctive relief or other equitable remedies. All persons who have executed
this Agreement on behalf of AAHA have been duly authorized to do so by all
necessary action of AAHA.
     3.3. Investment Intent. AAHA is acquiring the PVPL Company Stock for
investment and not with a view to distribution thereof, and AAHA will not make
any distribution or transfer thereof except in accordance with the Securities
Act of 1933, as amended, and the rules and regulations there under and
applicable exemptions there from.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PVPL
     For the purpose of inducing AAHA and Company to enter into this Agreement,
PVPL hereby makes the following representations and warranties to AAHA and
Company:
     4.1 Organization and Qualification of PVPL. PVPL is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nebraska with full corporate power and authority to carry on the business in
which it is presently engaged and to enter into and perform its obligations
under this Agreement.
     4.2 Authorization of Agreement. The execution and delivery of this
Agreement has been duly authorized and approved by PVPL’s Board of Directors.
This Agreement is a valid and binding obligation of PVPL, enforceable in
accordance with its terms, subject to limitations imposed by laws and judicial
decisions relating to or affecting the rights of creditors or secured creditors
generally or general principles of equity (regardless of whether enforcement is
considered in proceedings at law or in equity), upon the enforceability of any
of the remedies, covenants or other provisions of this Agreement and the
availability of injunctive relief or other equitable remedies. All persons who
have executed this Agreement on behalf of PVPL have been duly authorized to do
so by all necessary action of PVPL.
     4.3 Commissions. There are and will be no claims for brokerage commissions,
finder’s fees, fees for fairness opinions or financial advisory services or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of PVPL.

3



--------------------------------------------------------------------------------



 



     4.4 Good Title. Immediately prior to the Closing, (a) PVPL held title to
the PVPL Company Stock free and clear of all liens, claims and encumbrances of
any nature whatsoever, (b) there were no outstanding options, warrants,
convertible securities or other rights to acquire any of the PVPL Company Stock
that were created by PVPL, (c) PVPL has not transferred the PVPL Company Stock
in violation of, and the PVPL Company Stock is not currently subject to, any
right of first refusal or similar right of any person, other than as set forth
in the Shareholders Agreement, and (d) PVPL has not subjected the PVPL Company
Stock to any voting trust or other voting agreement. Upon the transfer of the
PVPL Company Stock to AAHA in accordance with this Agreement, AAHA will hold
good title to the PVPL Company Stock, free and clear of all liens, claims and
encumbrances of any nature whatsoever (other than any liens, claims and
encumbrances created by AAHA).
     4.5 No Claims, Notices, Investigation of Violations. PVPL has not received
from any governmental entity any request for information, notice of claim,
demand letter or other notification, notice or information that: (a) Company is
liable for or in violation of any Controlled Substance Laws, Pedigree Laws or
laws relating to Pharmaceutical Products or that (b) the registration under the
Controlled Substance Laws, Pedigree Laws or laws relating to Pharmaceutical
Products (i) is unauthorized, (ii) is inconsistent with the public interest,
health or safety, (iii) may be revoked, or (iv) may be suspended. To PVPL’s
knowledge, there have been no federal, state or local governmental or regulatory
investigations, enforcement actions, studies, audits, reviews or other analyses,
the purpose of which was to discover, identify or otherwise characterize any
actual, alleged or potential violations of Controlled Substance Laws, Pedigree
Laws or laws relating to Pharmaceutical Products or to revoke, suspend, deny or
prevent the issuance of the registration of Company. Neither PVPL in connection
with Company nor, to PVPL’s knowledge, Company has (1) been charged with,
(2) been served a subpoena or search warrant relating to, (3) been the subject
of an administrative inspection or warrant relating to, (4) settled any
allegations relating to, (5) pled no contest to, (6) conceded liability for,
(7) been convicted of, (8) been assessed or paid any fines or penalties relating
to, or (9) been subject to cease and desist or similar orders relating to, any
violations of the Controlled Substance Laws, Pedigree Laws or relating to
Pharmaceutical Products.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF COMPANY
     For the purpose of inducing PVPL and AAHA to enter into this Agreement,
Company hereby makes the following representations and warranties to PVPL and
AAHA:
     5.1 Organization and Qualification of Company. Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of

4



--------------------------------------------------------------------------------



 



Colorado with full corporate power and authority to carry on the business in
which it is presently engaged and to enter into and perform its obligations
under this Agreement.
     5.2 Authorization of Agreement. The execution and delivery of this
Agreement has been duly authorized and approved by Company’s Board of Directors.
This Agreement is a valid and binding obligation of Company, enforceable in
accordance with its terms, subject to limitations imposed by laws and judicial
decisions relating to or affecting the rights of creditors or secured creditors
generally or general principles of equity (regardless of whether enforcement is
considered in proceedings at law or in equity), upon the enforceability of any
of the remedies, covenants or other provisions of this Agreement and the
availability of injunctive relief or other equitable remedies. All persons who
have executed this Agreement on behalf of Company have been duly authorized to
do so by all necessary action of Company.
ARTICLE 6
POST CLOSING COVENANTS OF PVPL
After Closing, (a) PVPL shall cooperate with AAHA and Company in the transition
of logistics support provided to Company, including taking the actions described
in the attached Exhibit B; and (b) PVPL, except as required by law, shall
promptly transfer, convey, or otherwise turn over to Company all assets
belonging to Company (“Assets”) that PVPL has in its possession. Notwithstanding
the forgoing, PVPL shall be permitted to retain copies of Company’s Business
Records to the extent required by law; however, PVPL agrees to use such Business
Records solely for the purposes of complying with applicable federal, state, or
local laws, rules, or regulations. For purposes of this Article 6, “Business
Records” shall mean all copyrighted materials, data, statistics, customer lists,
membership lists and other informational materials generated during the course
of the operation of AAHA MARKETLink, whether furnished by Company, PVPL or other
parties.
ARTICLE 7
POST CLOSING COVENANT OF COMPANY AND AAHA
     Neither AAHA nor Company shall contract with, or attempt to retain or hire,
any employee of PVPL, including but not limited to any PVPL employee who has
performed services in connection with the logistics agreement entered between
PVPL and Company (the “Logistics Agreement”), for a one year period beginning on
the date of this Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE 8
MISCELLANEOUS
     8.1 Entire Agreement. This Agreement, together with the exhibits and
attachments to this Agreement, constitutes the entire agreement among the
parties and supersedes all prior agreements, oral or written. This Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns.
     8.2 Severability. If any severable provision of this Agreement is held to
be invalid or unenforceable by any judgment of a court of competent
jurisdiction, the remainder of this Agreement shall not be affected by such
judgment, and the Agreement shall be carried out as nearly as possible according
to its original terms and intent.
     8.3 Expenses. Each party shall pay its own expenses incident to the
preparation and performance of this Agreement and the transactions contemplated
by it.
     8.4 Notice. Any notice, demand or other communication required or permitted
by any provision of this Agreement shall be deemed to have been sufficiently
given or served for all purposes when delivered in person or sent by facsimile
transmission with telephone confirmation of receipt, national overnight courier,
or registered or certified mail, return receipt requested, all postage and other
charges prepaid, as follows:

         
 
  If to PVPL:   Professional Veterinary Products, Ltd.
 
      Attn: Dr. Lionel Reilly
 
      10077 S. 34th Street
 
      Omaha, Nebraska 68138
 
       
 
  With a copy to:   Rick Putnam, Esq.
 
      Baird Holm LLP
 
      1500 Woodmen Tower
 
      1700 Farnam Street
 
      Omaha, Nebraska 68102-2068
 
       
 
  If to AAHA    
 
  or Company:   American Animal Hospital Association
 
      Attn: Dr. John Albers
 
      12575 W. Bayaud Avenue
 
      Lakewood, Colorado 80228
 
       
 
  With a copy to:   James F. Wood, Esq.
 
      Sherman & Howard L.L.C.
 
      633 17th Street, Suite 3000
 
      Denver, Colorado 80202

6



--------------------------------------------------------------------------------



 



         
 
  And   William E. Walters, Esq.
 
      Kelly Garnsey Hubbell & Lass LLC
 
      1441 Eighteenth Street, Suite 300
 
      Denver, Colorado 80202

or at such other address as may be designated by notice pursuant to this
Section 8.4 from such party to the other party. Notice sent by overnight courier
shall be deemed delivered on the business day immediately following deposit with
such courier. Notice sent by facsimile transmission shall be deemed delivered on
the day of transmission if a business day or if not a business day the first
business day following the day of transmission. Notice sent by certified or
registered mail shall be deemed delivered on the fifth day after deposit with
the United States postal service.
     8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.
     8.6 Arbitration. If any dispute arises out of or in connection with this
Agreement, the parties agree that any controversy or claim arising out of or
relating in any way to this Agreement shall be settled by arbitration before a
single arbitrator in Denver, Colorado, before the Judicial Arbiter Group, Inc.
(or if it is unwilling or unable to serve, then by the American Arbitration
Association). Any judgment or award rendered by the arbitrator shall be entered
in any court having jurisdiction. Each party agrees to pay its own out-of-pocket
expenses associated with the arbitration, including attorney’s fees, other than
as may otherwise be provided herein. This provision shall not prohibit either
party from seeking injunctive or other relief in any court of competent
jurisdiction to enforce their respective rights.
     8.7 Captions. The captions appearing herein are for the convenience of the
parties only and shall not be construed to affect the meaning of the provisions
of this Agreement.
     8.8 Amendment. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, provisions, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the parties or, in the case of a waiver, by the party waiving
compliance.
     8.9 Waiver. The failure to enforce or to require the performance at any
time of any of the provisions of this Agreement shall in no way be construed to
be a waiver of such provisions and shall not affect either the validity of this
Agreement or any part of it or the right of any party thereafter to enforce each
and every provision in accordance with the terms of this Agreement.

7



--------------------------------------------------------------------------------



 



     8.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same Agreement. This
Agreement shall become effective when one or more counterparts shall have been
signed by each of the parties and delivered to the other parties.
     8.11 Incorporation by Reference. The exhibits referred to in this Agreement
are incorporated in this Agreement as a part of this Agreement as if set forth
in full in this Agreement.
     8.12 Attorney Fees and Costs. If a dispute arises as whether any party is
in default under this Agreement, the prevailing party shall be awarded
reasonable attorney fees and costs in any suit, action or proceeding, including
trial, arbitration, mediation, or appeal, as awarded by the court, arbiter, or
mediator.
     8.13 Interest on Past Due Amounts. If any party becomes liable to another
party to this Agreement by reason of any breach of this Agreement by such
breaching party, the breaching party, in addition to the obligation to pay
damages to the other party for such breach, agrees to pay interest on such
damages from the date of the breach until the date the damages are paid or the
breach is otherwise cured, at the rate of 4% per annum above the prime rate
published from time to time by The Wall Street Journal (but such interest shall
not in any event exceed the highest rate permitted by law).
     8.14 Rights Cumulative. Except as expressly provided in this Agreement, and
to the extent permitted by law, any remedies described in this Agreement are
cumulative and not alternative to any other remedies available at law or in
equity.
     8.15 Survival of Representations & Warranties. The representations and
warranties set forth in this Agreement shall survive the Closing indefinitely.
[Remainder of page intentionally left blank. Signature page follows.]

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

          AAHA SERVICES CORPORATION
      By:   /s/ John W. Albers, DVM        Title: Chief Executive Officer      
        AMERICAN ANIMAL HOSPITAL ASSOCIATION
      By:   /s/ John W. Albers, DVM        Title: Executive Director            
  PROFESSIONAL VETERINARY PRODUCTS, LTD.
      By:   /s/ Dr. Lionel L. Reilly        Title: President            

9



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Mutual Release & Contribution Agreement

10



--------------------------------------------------------------------------------



 



EXHIBIT B
Cooperation between PVPL, AAHA and the Company

11



--------------------------------------------------------------------------------



 



EXHIBIT B
Cooperation between PVPL, AAHA and the Company
1. Provide the following information to AAHA, as requested.

  a.   On going access (if required), to the current details included in all
Servco/MARKETLink (“ML”)customer files—Including but not limited to hospital
name, doctors name, ship to address, bill to address, sales tax preferences, vet
license number and expiration date, DEA number and expiration date, HIN #.    
b.   Sales data by account for invoiced and agency business for ML’s last three
fiscal years, including but not limited to sales by vendor, by line item, by
month, with cost and sale price.     c.   Continue to provide a data feed of all
ML sales to Focus Technology Group on a regular basis until all transactions are
reported.     d.   Year end recap of actual and estimated manufacturer rebates
and commissions earned by ML including performance incentives, sales out
commissions/rebates, agency rebates/commissions, and logistics commissions.
Basically anything currently provided per contract to ML by PVPL for the
quarterly credit due to ML for sales through June 30, 2008     e.   All ML year
end sales tax information required to complete submissions, payments and filings
for sales and use tax in all states, cities, counties and municipalities in line
with current operating procedures. This will be accomplished by continued access
to ML’s database on PVPL’s AS 400 operating system through September 30, 2008,
to be reviewed on October 1, 2008 to assure tax filings are complete.     f.  
Recap by ML customer of vendor programs currently being tracked to qualify the
customer for performance/rebate dollars earned, e.g., the Fort Dodge Alliance
program.

2. Access to the PVPL AS 400 operating system relative to ML’s financial and
operational support programs. This would include by way of example the monthly
financial statement programs, accounts receivable, accounts payable, tax
information,

12



--------------------------------------------------------------------------------



 



customer notes and history. Access to this data from Denver via the VPN will be
necessary to close out the business, complete the year end audit and similar
items of this nature. This will be accomplished by continued access to ML’s
database on PVPL’s AS 400 operating system through September 30, 2008, to be
reviewed on Oct 1, 2008 to assure the audit is complete.
3. Cooperation to develop a plan to close out any remaining ML sales or return
issues that may be pending at June 30, 2008.
4. Provide confirmation of termination of all passwords, user names and other
access options used by ML customers to access the website platform provided by
PVPL for ML business. This would include B2B access as well as access to the
catalog and other ML specific information.
5. Provide confirmation of transfer to ML all of its Confidential Information
including electronic and hard copy files and data pertaining to ML’s business
operations. Please refer to the SERVCO and PVPL Agreement dated September 1,
2004 for a definition of these items
6. Assistance in responding to reasonable requests for additional account
information that may not be in ML’s files but that is in PVPL’s control or
possession.
9. Other matters, including data and information, which may arise and are
necessary for the transfer of assets from Servco to MWI.

13